United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1884
Issued: February 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 25, 2008 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decisions dated March 25 and May 29, 2008 finding
that she was not entitled to an additional schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than seven percent impairment of each upper
extremity for which she received schedule awards.
FACTUAL HISTORY
This case has previously been before the Board. On December 8, 1994 appellant, then a
47-year-old clerk, sustained injury to her neck and shoulder when she threw a box in the
performance of duty. The Office accepted her claim for cervical strain. Appellant underwent a
C5-6 anterior cervical discectomy and fusion on January 24, 1996. The Office approved this
surgery and entered her on the periodic rolls on February 5, 1996. Appellant filed claims for

recurrence of disability accepted by the Office on July 27, 1996, July 21, 1997 and
November 20, 2003. By decision dated April 21, 2004 the Office granted her schedule awards
for two percent impairment of upper extremities due to her accepted cervical injuries.
On January 30, 2003 appellant filed an occupational disease claim alleging that she had
developed carpal tunnel syndrome due to her federal job duties. The Office accepted her claim
for bilateral carpal tunnel syndrome on March 31, 2003. Appellant underwent surgical
decompression of the right median nerve on April 21, 2004 and surgical decompression of the
left median nerve on July 1, 2003. She requested a schedule award due to her carpal tunnel
syndrome on November 17, 2003. In a decision dated June 8, 2004, the Office granted appellant
schedule awards for five percent impairment to each upper extremity due to bilateral carpal
tunnel syndrome. By decision dated December 28, 2005, it denied modification of her schedule
award decision. On January 19, 2007 the Office reissued its December 28, 2005 decision
denying modification of the schedule award determination. Appellant appealed this decision to
the Board. By decision dated September 24, 2007, the Board found that she has no more than
five percent impairment of her upper extremities due to carpal tunnel syndrome for which she
received a schedule award. The Board further found that there was an unresolved conflict of
medical opinion regarding the extent of permanent impairment due to appellant’s cervical
condition and remanded the case for referral to an impartial medical examiner.1 The facts and
the circumstances of the case are set forth in the Board’s prior decision and adopted herein by
reference.
On September 4, 2007 appellant underwent an electromyelogram. This test revealed
hypalgesia/spotty hypesthesia in C5 through T1 dermatomes distal to the mid-clavicular line
bilaterally, but greater on the right.
On November 5, 2007 the Office referred appellant to Dr. William Kirkpatrick, a Boardcertified orthopedic surgeon, for an impartial examination. On January 2, 2008 Dr. Kirkpatrick
reviewed appellant’s history of injury and medical history. He noted that she had received an
impairment rating of five percent due to her carpal tunnel syndrome and that there was
disagreement in the medical evidence regarding the extent of any permanent impairment due to
her cervical condition. Dr. Kirkpatrick reported cervical discomfort with range of motion testing
as well as discomfort in the trapezius muscle on both sides, but with no evidence of muscle
spasm. Appellant had full active range of motion of both shoulders and of both elbows and no
tenderness with palpation over either shoulder or over either elbow. She had full active flexion
and extension as well as of radial and ulnar deviation of both wrists and full range of motion of
the digital joints of both hands. Appellant described a mild sense of discomfort with palpation
over her palm scars. She had intact sensation in all fingertips to light touch and five millimeter
two-point discrimination with no other dystrophic changes present in the fingers.
Dr. Kirkpatrick found that appellant had Grade 4 sensory deficit of the C6 nerve root which
resulted in two percent impairment bilaterally.
Appellant submitted a report dated January 16, 2008 from Dr. Steven J. Valentino, an
osteopath, who noted that appellant reported neck pain radiating to both upper extremities with
1

Docket No. 07-954 (issued September 24, 2007).

2

paresthesias and weakness as well as pain in the brachial plexus. Dr. Valentino noted appellant’s
history of injury and found that spurling maneuvers reproduced neck pain radiating to the upper
extremities. He also found diminished sensation about the upper extremities with weakness as
well as positive Phalen’s and Roos tests at the wrists. Dr. Valentino recommended additional
testing. Appellant underwent a magnetic resonance imaging (MRI) scan on February 11, 2008
which demonstrated mild spondylosis throughout the cervical spine as well as herniated discs at
C4-5 and C6-7. The MRI scan also demonstrated moderate right C2-3, C3-4 and C4-5 facet
arthritis. A cervical x-ray on February 11, 2008 demonstrated a stable anterior cervical fusion at
C5-6 and minimal spondylolisthesis of the C6 on C7. In a report dated February 20, 2008,
Dr. Valentino reviewed the x-ray and MRI scan and diagnosed residual cervical radiculopathy
and peripheral neuropathy.
The Office medical adviser reviewed Dr. Kirkpatrick’s report on March 14, 2008 and
agreed with his conclusions and applications of the A.M.A., Guides. By decision dated
March 25, 2008, the Office concluded that the weight of the medical evidence established that
appellant was not entitled to an additional schedule award.
Appellant, through her attorney, requested reconsideration on May 15, 2008. She stated
that she was resubmitting reports dated January 16 and February 20, 2008 from Dr. Valentino.
By decision dated May 29, 2008, the Office denied modification of the March 25, 2008 decision
finding that Dr. Valentino’s report did not support an additional impairment rating.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.4

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

3

ANALYSIS
In a prior appeal, the Board found a conflict of medical opinion evidence and remanded
the case for the Office to refer appellant, a statement of accepted facts and a list of specific
questions to an appropriate Board-certified physician to determine the extent of her permanent
impairment due to her accepted cervical condition. The Office properly referred appellant to
Dr. Kirkpatrick, a Board-certified orthopedic surgeon, to resolve this conflict. In a January 2,
2008 report, Dr. Kirkpatrick provided a complete history of injury and detailed findings on
physical examination. He found that appellant had distorted superficial tactile sensibility with or
without minimal abnormal sensations or pain along the C6 nerve root distribution.
Dr. Kirkpatrick concluded this was Grade 4 sensory deficit5 of the C6 nerve root which when
multiplied by the value of the nerve root due to sensory impairment as provided by the A.M.A.,
Guides resulted in two percent impairment of the upper extremities bilaterally.6 The Office
medical adviser reviewed Dr. Kirkpatrick’s findings and application of that A.M.A., Guides and
agreed with his assessment. The Board finds that Dr. Kirkpatrick’s report is sufficiently detailed
and based on a proper history of injury such that it is entitled to special weight. This report
establishes that appellant had two percent impairment of her upper extremities bilaterally due to
her accepted cervical condition for which she has already received a schedule award.
Appellant submitted reports dated January 16 and February 20, 2008 from Dr. Valentino,
an osteopath, addressing her cervical conditions. Dr. Valentino did not provide his opinion
regarding appellant’s permanent impairment for schedule award purposes. His reports do not
address the relevant issue in the case or create a conflict with the opinion of Dr. Kirkpatrick, the
impartial medical specialist.
CONCLUSION
The Board finds that appellant has two percent impairment of her upper extremities
bilaterally due to her accepted cervical injury for which she has received a schedule award.

5

A.M.A., Guides 482, Table 16-10.

6

Id. at 489, Table 16-13.

4

ORDER
IT IS HEREBY ORDERED THAT the May 29 and March 25, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 18, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

